DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-20 are pending 
Applicant did not file new amendments after the claim set of 3/8/2022. 
Applicant filed RCE on 10/7/2022. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.
 





Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. The rejections are maintained. 

35 USC 112

Applicant argues on page 7-17 that 35 USC 112 rejection should not be given to the claims, Applicant states 

The claim recites a self-discovery module and a social discovery module. The claim further recites specific steps taken by the self-discovery module and the social discovery module. Description is given in the specification of each of the claimed modules and each of the steps taken by the module including prose that sets forth algorithms for the function performed by the modules.


Examiner respectfully disagrees. 

The Examiner noted that with respect to the 35 USC 112 rejections, the self-discovery and social discovery module were lacking structure. Examiner stated “There is no corresponding structure (e.g. the computer and the algorithm) that performs the entire claimed functions of the modules.” The Applicant here merely pointed to the functions of the modules that are recited in the claims and did not address any corresponding structure to the modules. For example in para 0102 of the Applicant’s specification it states The system components 320 may be thought of as existing within a self- discovery module 321 and a social discovery module 323. The self-discovery module 321 comprises the portions of the system related to developing personas and relationship types, including surveys and queries. The social discovery module 323 comprises the portions of the system related to discovery and pairing of users and comparing expectations. This merely shows the social and self-discovery modules are part of a system and does not show any corresponding structure that performs the functions of the modules such as a processor/memory or a computing device. Examiner advises Applicant to amend the claims to make it clear what structure is performing the functions of the modules. 

35 USC 101

	Applicant argues on page 31 

	The Applicants further submit that a system and method for self- and social discovery, as recited by the pending claims, does not fall into any of the grouping of abstract ideas enumerated in the 2019 PEG.

	Examiner respectfully disagrees. 
	
The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper. For example but for the language of system/platform, the claims language encompasses merely creating plurality of personas, establishing relationship intents, developing interest dimensions/expectations, identifying/pairing a persona of a first user with a second user persona, and sharing to the first and second user the aligned expectations with respect to the persona. Making personas and matching users to each other can be done without the use of computer and was done before the technological age. For example, given a real world example this can be done by a match maker trying to match users together based on their profiles. 
The claims also deal matching users and user relationships (See para 002-005 in specifications) which falls in the abstract idea grouping of certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components


Applicant argues on page 32

Claim 15 recites specific and detailed steps for performing self-discovery and social-discovery including, upon approval for a connection by both a first user and a second user, pairing a first user and a second user having a matching persona and a matching relationship intent within the matching persona. Such pairing cannot practically be performed in the human mind.

Examiner respectfully disagrees. 

A person can pair a first and second user based on approval from both of them. Given a real world example, a match maker can match two users based on if they mutually agree to connect. A computer is not needed to perform the step of pairing. 

Applicant argues on page 33 that the claims integrate into a practical application and states such improvement as seen below. 

The present invention relates to an improvement in relationship vetting, testing
and building.

	Examiner respectfully disagrees. 

	The claims are not solving a technical problem. Improving relationship vetting, testing, and building are not a technical problem nor are they improving a technical field or technology. Applicant’s specification talk about relationship vetting and building as seen in para 001-008. These problems are merely social problems and not a technical problem. A technical problem and solution is seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes.

	Applicant argues preemption on page 34, Applicant states 

The Examiner appears to be focusing his analysis on only whether the claims improve the functioning of a computer. This does not capture the inquiry of Step 2A Prong 2, which looks at preemption and monopolization of the judicial exception.

Preemption concerns are fully addressed and rendered moot where a claim is determined to disclose patent ineligible subject matter under the two-part framework described in Mayo and Alice.  Although "preemption may signal patent ineligible matter, the absence of complete preemption does not demonstrate patent eligibility." Id.

Applicant argues Berkheimer on pages 36-40

Examiner did not use the language well understood, routine, or conventional when rejecting the claims under 35 USC 101, the 101 rejection was not on the basis of step 2b being well understood, routine, or conventional but rather in the manner of "apply it.” The consideration of well understood, routine, or conventional is only one consideration of step 2B, it is not the sole consideration.


35 USC 103

Applicant argues on page 20-22  
Rad does not disclose, teach, or suggest creating a plurality of personas, as recited by claims 1 and 18…the stated "goal preferences" of Collins cannot be interpreted both as relationship intents and personas. The Applicants thus submit that neither Collins nor Rad, alone or in combination, disclose, teach, or suggest creating a plurality of personas, as recited by claims 1 and 18.

This argument is moot with respect to new grounds of rejection with the prior art of Buyukkokten (US9600297B1). See updated rejection below. 
Applicant argues on page 23

The Applicants further submit that neither Rad nor Collins, alone or in combination, disclose, teach , or suggest developing at least one interest dimension for applying across one or more of the plurality of personas, as recited by claims 1 and 18.

Examiner respectfully disagrees. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
  Given the broadest reasonable interpretation of interest dimension, it can mean any dimension/value with respect to a user’s persona. Rad teaches this as seen here developing at least one interest dimension for applying across one or more of the one or more personas (See para 0090- Matching server 20 may be configured to parse the profiles of the users in set 52, e.g., collecting data and applying algorithms. For example, matching server 20 may use explicit signals from social networking platform 50 such as common friends, common interests, common network, location, gender, sexuality, or age to evaluate potential matches between users 14) This shows interest dimension applied across a user’s dating persona such as sexuality, gender, age, location, and etc. These are developed and used for matching by parsing from the matching server.  Examiner advises Applicant to amend the claims to the Applicant’s interpretation. 

Applicant argues on page 24-26 that Rad does not teach nonaligned expectations 

Examiner respectfully disagrees.
 
Rad teaches further comprising identifying non-aligned expectations (See para 0062- However, if it was Sally who submitted the search, and matching server 20 was evaluating Harry's profile, a different score is possible. So, if it were Sally who was 10 years older, made $10,000 more per year, and had a Master's degree while Harry had a Bachelor's degree, matching server 20 would give a low score to Harry's profile, making it less likely that his profile would appear in Sally's result list.) (See para 0064- However, in yet another example. Sally's profile may indicate that she lives 50 miles away from Harry. Yet, matching server 20 also notes that both Harry and Sally make $100,000 per year, have Master's degrees, and that Harry and Sally are one year apart in age (Harry is older). Given these similarities, matching server 20 will give a score to Sally's profile that is consistent with a 20 mile difference in location even though they are actually 50 miles apart.)  This shows that the system describes nonaligned expectations such as people whole live far from each other or don’t match another preference. Examiner advises Applicant to amend claims to Applicant’s interpretation of non-aligned expectations. The Applicant merely makes a conclusory statement that Rad doesn’t teach this limitation without explaining how. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Self-discovery module and social discovery module in claim 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites self-discovery module and social discovery module, but with respect to Applicant’s specification, the specification fails to disclose sufficient corresponding structure (e.g., the computer and the algorithm) that performs the entire claimed functions of the modules. Claim 16 and 17 are also rejected because they do not cure the deficiencies. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites self-discovery module and social discovery module but it is not clear how these modules are implemented. There is no corresponding structure (e.g. the computer and the algorithm) that performs the entire claimed functions of the modules. Claim 16 and 17 are also rejected because they do not cure the deficiencies.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and computer readable medium.
Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 15 and 18 recite the limitations of 
wherein developing the profile comprises: creating a plurality of  personas, wherein each persona represents a different category of the user's life; establishing a relationship intent within at least one of the plurality of personas ; developing expectations within the relationship intent; identifying where a first user and a second user have a matching persona and a matching relationship intent within the matching persona; pairing the first user and the second user upon approval for a connection by both the first user and the second user; identifying where the first user and the second user have aligned expectations within the matching relationship intent; sharing the aligned expectations with the first user and the second user. 

Claims 15 and 18 recite additional limitations of developing at least one interest dimension for applying across one or more of the one or more personas
These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper. For example but for the language of system/platform, the claims language encompasses merely creating plurality of personas, establishing relationship intents, developing interest dimensions/expectations, identifying/pairing a persona of a first user with a second user persona, and sharing to the first and second user the aligned expectations with respect to the persona. Making personas and matching users to each other can be done without the use of computer and was done before the technological age. For example, given a real world example this can be done by a match maker trying to match users together based on their profiles. 

The claims also deal matching users and user relationships (See para 002-005 in specifications) which falls in the abstract idea grouping of certain methods of organizing human activity ((business relations) managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of system, processor, computer readable medium, platform, self-discovery module, social discovery module, insight engine, matching engine, and connection manager. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the types of personas such as friendship or romance. The dependent claims also talk about different expectations with respect to the personas. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Platform and method, but method is not considered an additional element
Claims 15 recites system, self-discovery module, social discovery module, insight engine, matching engine, and connection manager
Claim 18 recites non-transitory computer-readable medium and processor
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer as seen in para 0154.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0154. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rad et al. (US20140074824A1) herein Rad in further view of Buyukkokten (US9600297B1) in further view of Collins et al. (US5963951A) herein Collins 

Regarding claim 1, Rad teaches

A method (See abstract-A method for profile matching includes receiving a plurality of user profiles, each user profile comprising traits of a respective user.) 


providing a platform on which a user can develop a profile, wherein developing the profile comprises...creating…persona (See para 0038-Matching server 20 may be configured to receive the information submitted by user 14 and create a profile for user 14 based on that information, storing the profile in memory 26) This shows a user can create a profile on the platform of the matching server and the terminals the users are using in figure 1A. (See para 0039-As an example only, consider a case where user 14 is interested in participating in an on-line dating scenario. User 14 can access the Internet via terminal 10, travel to a web site managed by matching server 20, and begin, the registration process. As part of the registration process, matching server 20 may ask user 14 a series of questions which identifies characteristics about user 14.) This shows the user can create/register a dating profile persona with respect to a dating service. An example of a dating persona is seen in figure 1F. The matching server corresponds to the self-discovery module since it carries out the functions of the self-discovery module. 

However Rad does not teach multiple personas can be made for a user in addition to a dating persona, However Buyukkokten teaches 



creating a plurality of  personas, wherein each persona represents a different category of the user's life (See abstract- In some implementations, this technology includes systems and methods for creating, incorporating, or providing multiple personas (e.g., based on an interest, hobby, identity, profession, or the like) for users of an online community, e.g., a social network.) (See col 3-4- A particular user may establish “multiple” personas or persona types) This shows the system creates multiple personas. The personas are with respect to different category of user’s life such as romance or professional as seen here (See col 10-11- Therefore, the communications between users may be specific to a particular persona. As one example, if a particular user sends a message to another user, which may be business related (e.g., on a professional persona) or show a romantic interest (e.g., dating persona)). 

Rad and Buyukkokten are analogous art because they are from the same problem solving area of user profiles and personas and both belong to classification G06Q50. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rad’s invention by incorporating the method of Buyukkokten because the user of Rad would also be able to make multiple personas. This would make the system of Rad more sophisticated by being able to handle multiple personas for a user and matching different persona types and not just one persona type such as dating. 


However Rad also does not teach establishing a relationship intent within at least one of the plurality of personas and developing expectations within the relationship intent

Examiner interprets relationship intent to correspond to goal of the relationship. Even though Rad talks about goals of the user in the dating profile as well as expectations (e.g. age preference, education preference) of the user match in para 0039-0041, the art doesn’t teach relationship intent/goal. However Collins teaches 

establishing a relationship intent within at least one of the plurality of personas; developing expectations within the relationship intent (See abstract- and the goal preference is one of "romance"; "friendship" or "a walk on the wild side") This shows the system establishes a relationship intent/goal for the user. The goal, for example, of a relationship can be romance or friendship. The system also develops expectations of the matching profile that are tied to the goal, this is done in form of preferences (See col. 2-3 Personal preferences for a user are obtained as search criteria. Both the personal preferences and the subscriber information include at least: a gender preference; a geographic location preference; an age preference; appearance preferences; religious belief preferences; educational level preferences) For example the user wants goal preference of friendship with someone who is between 18-25 years of age. The persona here is also a dating profile persona as seen in the Rad. 

 identifying where a first user and a second user have a matching persona and a matching relationship intent within the matching persona (See abstract- and a goal preference, and the goal preference is one of "romance"; "friendship" or "a walk on the wild side"…The database is repeatedly searched for records matching the personal preferences of the user by at least a percentage match parameter value.) This shows the system identifies users with the same relationship intent/goal within the dating profile persona.  

identifying where the first user and the second user have aligned expectations within the matching relationship intent (See col. 4-6- As shown in FIG. 4, a user wishing to search a database must first provide search criteria (at P10). These criteria can include any combination of the subscriber information and preferences in the database…Then the database (121 or 123) is searched (at P14) for entries matching the specified search criteria with a percentage match being at least equal to the specified percentage match parameter. The matching and near matching entries must have compatible personal information entries corresponding to the preferred gender and the preferred gender sought in the user's personal preference information. The following table illustrates the compatible gender preference entries.) This shows the system searches aligned expectations such as compatible gender preferences and location preferences for example. 

The primary art of Rad also teaches expectations and aligning those expectations as stated above in para 0039-0041 and para 0101. 

Rad and Collins are analogous art because they are from the same problem solving area of matching users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rad’s invention by incorporating the method of Collins because the user of Rad would also be able to provide detailed information with respect to goal of the relationship such as friendship or romance. This would provide the user of Rad with more quality matches since the relationship goals would be the same. 

Rad further teaches pairing the first user and the second user upon approval for a connection by both the first user and the second user (See para 0101- For example, user Harry may indicate a preference to communicate directly with user Sally by selecting like button 86. At this point. Sally is not aware that Harry expressed a preference for her. If Sally also requests matching server 20 present her with a set of possible matches, Harry may appear in her set. Sally may select like button 86 (or perform an associated swiping gesture) when viewing Harry's profile. Matching server 20 may then notify both Harry and Sally that a match occurred. At this point, both Harry and Sally are made aware that they each expressed approval of each other's profile. Matching server 20 then enables Harry and Sally to directly communicate with each other (e.g., through a private chat interface). This shows that upon approval in the form of they both like each other with a match notification, the system then allows them communicate with each other. 

sharing the aligned expectations with the first user and the second user (See para 0101- For example, user Harry may indicate a preference to communicate directly with user Sally by selecting like button 86. At this point. Sally is not aware that Harry expressed a preference for her. If Sally also requests matching server 20 present her with a set of possible matches, Harry may appear in her set. Sally may select like button 86 (or perform an associated swiping gesture) when viewing Harry's profile. Matching server 20 may then notify both Harry and Sally that a match occurred….In some embodiments, matching server 20 may be configured to allow direct communication between users when there has been a mutual expression of preference.) The fact that both users saw each other’s profile and there was a match, means the system shared the aligned expectations that the users provided to both of them. In another interpretation, the fact that the system determined to show Harry’s profile to Sally and Sally’s profile to harry means the system is sharing the aligned expectations of both users. 


Regarding claim 18, Rad teaches 

A non-transitory computer-readable medium containing program instructions for a method…execution of the program instructions by one or more processors of a computer system causes the one or more processors to perform steps comprising (See fig. 1A which shows a system) (See para 0037-Alternatively, such operations and techniques may be achieved by any suitable hardware, component, device, application specific integrated circuit (ASIC), additional software, field programmable gate array (FPGA), server, processor, algorithm, erasable programmable ROM (EPROM), electrically erasable programmable ROM (EEPROM), or any other suitable object that is operable to facilitate such operations) Figure 1a clearly shows a computer which includes a computer readable storage medium. In addition, the prior art claims also states (See claim 30- A non-transitory computer-readable medium comprising instructions that, when executed by a processor, are configured to) 


wherein developing the profile comprises...creating…persona (See para 0038-Matching server 20 may be configured to receive the information submitted by user 14 and create a profile for user 14 based on that information, storing the profile in memory 26) This shows a user can create a profile on the platform of the matching server and the terminals the users are using in figure 1A. (See para 0039-As an example only, consider a case where user 14 is interested in participating in an on-line dating scenario. User 14 can access the Internet via terminal 10, travel to a web site managed by matching server 20, and begin, the registration process. As part of the registration process, matching server 20 may ask user 14 a series of questions which identifies characteristics about user 14.) This shows the user can create/register a dating profile persona with respect to a dating service. An example of a dating persona is seen in figure 1F. The matching server corresponds to the self-discovery module since it carries out the functions of the self-discovery module. 



However Rad does not teach multiple personas can be made for a user in addition to a dating persona, However Buyukkokten teaches 



creating a plurality of  personas (See abstract- In some implementations, this technology includes systems and methods for creating, incorporating, or providing multiple personas (e.g., based on an interest, hobby, identity, profession, or the like) for users of an online community, e.g., a social network.) (See col 3-4- A particular user may establish “multiple” personas or persona types) This shows the system creates multiple personas. The personas are with respect to different category of user’s life such as romance or professional as seen here (See col 10-11- Therefore, the communications between users may be specific to a particular persona. As one example, if a particular user sends a message to another user, which may be business related (e.g., on a professional persona) or show a romantic interest (e.g., dating persona)). 

Rad and Buyukkokten are analogous art because they are from the same problem solving area of user profiles and personas and both belong to classification G06Q50. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rad’s invention by incorporating the method of Buyukkokten because the user of Rad would also be able to make multiple personas. This would make the system of Rad more sophisticated by being able to handle multiple personas for a user and matching different persona types and not just one persona type such as dating. Rad further teaches 

developing at least one interest dimension for applying across one or more of the one or more personas (See para 0090- Matching server 20 may be configured to parse the profiles of the users in set 52, e.g., collecting data and applying algorithms. For example, matching server 20 may use explicit signals from social networking platform 50 such as common friends, common interests, common network, location, gender, sexuality, or age to evaluate potential matches between users 14) This shows interest dimension applied across a user’s dating persona such as sexuality, gender, age, location, and etc. These are developed and used for matching by parsing from the matching server.  



However Rad also does not teach establishing a relationship intent within each persona and developing expectations within the relationship intent

Examiner interprets relationship intent to correspond to goal of the relationship. Even though Rad talks about goals of the user in the dating profile as well as expectations (e.g. age preference, education preference) of the user match in para 0039-0041, the art doesn’t teach relationship intent/goal. However Collins teaches 

establishing a relationship intent within each persona; developing expectations within the relationship intent (See abstract- and the goal preference is one of "romance"; "friendship" or "a walk on the wild side") This shows the system establishes a relationship intent/goal for the user’s persona. The goal, for example, of a relationship can be romance or friendship. The system also develops expectations of the matching profile that are tied to the goal, this is done in form of preferences (See col. 2-3 Personal preferences for a user are obtained as search criteria. Both the personal preferences and the subscriber information include at least: a gender preference; a geographic location preference; an age preference; appearance preferences; religious belief preferences; educational level preferences) For example the user wants goal preference of friendship with someone who is between 18-25 years of age. The persona here is also a dating profile persona as seen in the Rad. 

 identifying where a first user and a second user have a matching persona and a matching relationship intent within the matching persona (See abstract- and a goal preference, and the goal preference is one of "romance"; "friendship" or "a walk on the wild side"…The database is repeatedly searched for records matching the personal preferences of the user by at least a percentage match parameter value.) This shows the system identifies users with the same relationship intent/goal within the dating profile persona.  

identifying where the first user and the second user have aligned expectations within the matching relationship intent (See col. 4-6- As shown in FIG. 4, a user wishing to search a database must first provide search criteria (at P10). These criteria can include any combination of the subscriber information and preferences in the database…Then the database (121 or 123) is searched (at P14) for entries matching the specified search criteria with a percentage match being at least equal to the specified percentage match parameter. The matching and near matching entries must have compatible personal information entries corresponding to the preferred gender and the preferred gender sought in the user's personal preference information. The following table illustrates the compatible gender preference entries.) This shows the system searches aligned expectations such as compatible gender preferences and location preferences for example. 

The primary art of Rad also teaches expectations and aligning those expectations as stated above in para 0039-0041 and para 0101. 

Rad and Collins are analogous art because they are from the same problem solving area of matching users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rad’s invention by incorporating the method of Collins because the user of Rad would also be able to provide detailed information with respect to goal of the relationship such as friendship or romance. This would provide the user of Rad with more quality matches since the relationship goals would be the same. 

Rad further teaches pairing the first user and the second user upon approval for a connection by both the first user and the second user (See para 0101- For example, user Harry may indicate a preference to communicate directly with user Sally by selecting like button 86. At this point. Sally is not aware that Harry expressed a preference for her. If Sally also requests matching server 20 present her with a set of possible matches, Harry may appear in her set. Sally may select like button 86 (or perform an associated swiping gesture) when viewing Harry's profile. Matching server 20 may then notify both Harry and Sally that a match occurred. At this point, both Harry and Sally are made aware that they each expressed approval of each other's profile. Matching server 20 then enables Harry and Sally to directly communicate with each other (e.g., through a private chat interface). This shows that upon approval in the form of they both like each other with a match notification, the system then allows them communicate with each other. 
sharing the aligned expectations with the first user and the second user (See para 0101- For example, user Harry may indicate a preference to communicate directly with user Sally by selecting like button 86. At this point. Sally is not aware that Harry expressed a preference for her. If Sally also requests matching server 20 present her with a set of possible matches, Harry may appear in her set. Sally may select like button 86 (or perform an associated swiping gesture) when viewing Harry's profile. Matching server 20 may then notify both Harry and Sally that a match occurred….In some embodiments, matching server 20 may be configured to allow direct communication between users when there has been a mutual expression of preference.) The fact that both users saw each other’s profile and there was a match, means the system shared the aligned expectations that the users provided to both of them. In another interpretation, the fact that the system determined to show Harry’s profile to Sally and Sally’s profile to harry means the system is sharing the aligned expectations of both users. 


Regarding claim 3, Rad further teaches 

further comprising sharing mutually approved expectations when the first user and the second user mutually approve sharing expectations within a relationship intent. (See para 0102- In some embodiments, one advantage of a system disclosing preferences of profiles to users when mutual approval has occurred is that a user can feel more secure in their privacy knowing that their preferences will be disclosed to those that have expressed a preference for that user. As an example, a user can avoid embarrassment if their expression of preference for a profile was not reciprocated. This may lead to users more actively expressing their preferences. Such increased activity can be used by the matching system to generate more potential matches or better rankings of potential matches) This shows the system shares expectations when the users mutually approve expectations they see in the dating profile of the other. Mutually approve corresponds to both users liking the other which results in a match. 

Regarding claim 4, Rad, Collins, and Buyukkokten  teach the limitations of claim 1, however Buyukkokten further teaches  

wherein the one or more personas are at least two of a romance persona, a friendship persona, a learning persona, and an industry persona. (See col. 10-11 Therefore, the communications between users may be specific to a particular persona. As one example, if a particular user sends a message to another user, which may be business related (e.g., on a professional persona) or show a romantic interest (e.g., dating persona),) This shows industry persona such as professional persona and romance persona. 

Rad and Buyukkokten are analogous art because they are from the same problem solving area of user profiles and personas and both belong to classification G06Q50. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rad’s invention by incorporating the method of Buyukkokten because the user of Rad would also be able to make multiple personas. This would make the system of Rad more sophisticated by being able to handle multiple personas for a user and matching different persona types and not just one persona type such as dating. 


Regarding claim 5, Rad further teaches  


wherein creating each persona comprises answering questions relating to the persona (See para 0038-  In various embodiments, matching server 20 may be configured to collect this information; for example, matching server 20 may be configured to ask user 14 to respond to a series of questions. Matching server 20 may be configured to receive the information submitted by user 14 and create a profile for user 14 based on that information, storing the profile in memory 26.) (See para 0039- As an example only, consider a case where user 14 is interested in participating in an on-line dating scenario. User 14 can access the Internet via terminal 10, travel to a web site managed by matching server 20, and begin, the registration process. As part of the registration process, matching server 20 may ask user 14 a series of questions which identifies characteristics about user 14. Thus, matching server 20 may ask about the height, weight, age, location, and ethnicity of user 14.)  This shows answering questions with respect to the dating persona. 

Regarding claim 6, Collins further teaches 

wherein the questions relate to more than one persona The questions that the systems asks relate to more than one persona since the user is able to provide same answers whether the user selects friendship, romance, or wild side persona.  (See col. 5- The personal information obtained can include, but is not limited to, the user's age, sex, the user's gender preference (including "couples"), the user's first name, race, hair color, build of body, and location including city and zip code. The system will also obtain from the user a goal which can be one of "romance," "friendship," "a walk on the wild side," and the like.)

Rad and Collins are analogous art because they are from the same problem solving area of matching users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rad’s invention by incorporating the method of Collins because the user of Rad would also be able to provide detailed information with respect to goal of the relationship such as friendship or romance. This would provide the user of Rad with more quality matches since the relationship goals would be the same. Also this would also provide the user of Rad to change persona such as going from friendship to romance as seen in col. 4. 

Regarding claim 7, Rad further teaches 


wherein creating each persona comprises answering surveys relating to the persona. (See para 0038- In various embodiments, matching server 20 may be configured to collect this information; for example, matching server 20 may be configured to ask user 14 to respond to a series of questions. Matching server 20 may be configured to receive the information submitted by user 14 and create a profile for user 14 based on that information, storing the profile in memory 26.) This shows that the user answers questions with respect to the dating persona. Series of questions correspond to the survey. 

Regarding claim 8 and 19, Rad further teaches 

wherein the expectations comprise Must Have expectations (See para 0039- For example, matching server 20 may allow the user to indicate which characteristics in a potential match are a necessity.) Must have expectations correspond to which expectations are a necessity. 

Regarding claim 9 and 20 Rad further teaches 

wherein a first user and a second user cannot be paired if their Must Have expectations are not aligned. (See para 0039- Further, matching server 20 may ask user 14 to indicate how important certain factors are when looking for a match. For example, matching server 20 may allow the user to indicate which characteristics in a potential match are a necessity. . In another example, matching server 20 may ask, “How important is it that your match does not smoke?”) For example is the user specifies that person not smoking is really important, then the system will not match someone who smokes. If the second user smokes, they will not be paired with the first user that really wants someone who doesn’t smoke.  Must have expectations correspond to necessity expectations. 

Regarding claim 10, Rad further teaches  

wherein the expectations comprise Good to Have expectations. Examiner interprets good to have expectations as not so important expectations. (See para 0039- Further, matching server 20 may ask user 14 to indicate how important certain factors are when looking for a match. For example, matching server 20 may allow the user to indicate which characteristics in a potential match are a necessity. In another example, matching server 20 may ask, “How important is it that your match does not smoke?” Matching server 20 may also allow the user to indicate that certain characteristics are not important search criteria. For example, when asking user 14 about what height or weight user 14 is seeking in a match, matching server 20 may be configured to receive “not important” as a response. In yet another example, matching server 20 may allow user 14 to rate which factors are important on a numerical scale. For example, matching server 20 may ask user 14 the following: “On a scale of 1-10, how important is it that your match has the same education level as you?”) This shows the user can specify not so important expectations, for example, by using a numeric scale. 

Regarding claim 11, Collins further teaches 

further comprising developing interest dimensions within a relationship intent (See col 9- the system determines a score based on the subscriber's input information, the subscriber's preferences and the user's input and preferences. In the embodiment of this example, the score is determined as follows: if a criterion matches a preference then the score is increased by the weight associated with that criterion. So, e.g., if the user's hair color criterion matches the subscriber's hair color then the score is increased by the weight for that criterion, in this case ten. ) This shows interest dimension such as score for hair within the goal or relationship intent the user specifies. 

Rad and Collins are analogous art because they are from the same problem solving area of matching users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rad’s invention by incorporating the method of Collins because the user of Rad would also be able to provide detailed information with respect to goal of the relationship such as friendship or romance. This would provide the user of Rad with more quality matches since the relationship goals would be the same and the system would be better able to gauge quality matches by determining different scores for different interests such as hair. 

Regarding claim 12, Rad further teaches 

further comprising developing summary insights based on the expectations within a relationship intent (See para 0095- User 14 may be presented with a summary of information regarding a suggested user. The summary may include one or more of: a picture, an icon, name, location information, gender, physical attributes, hobbies, or other profile information) This shows summary insights with respect to expectations the user inputted when trying to find a match. 

Regarding claim 13, Collins further teaches 

wherein the one or more personas are each created under a market audience and wherein relationship intents under each persona are tailored to the market audience. (See col. 1- and a goal preference, and wherein the goal preference is one of "romance"; "friendship" or "a walk on the wild side") This shows different market audience with respect to different goals. If someone makes a persona for friendship then the market audience is people who just want friends. If persona is romance then the market audience is people who want romance. 

Rad and Collins are analogous art because they are from the same problem solving area of matching users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rad’s invention by incorporating the method of Collins because the user of Rad would also be able to provide detailed information with respect to goal of the relationship such as friendship or romance. This would also make the invention of Rad more sophisticated because it would be able to cater to more than one market audience such as people just looking for friends or people looking for a relationship. 

Regarding claim 14, Collins further teaches 

wherein a persona exists under more than one market audience (See col. Generally the database entries for each subscriber are established when the subscriber first subscribes to the system 100. However, in some embodiments a subscriber can change some of the attributes and criteria at any time. For example, a subscriber who tires of "friendship" may change her goal to "romance." Each database entry (for each subscriber) also contains an indication of when that entry was last updated and, optionally, when that subscriber made any payments to the system. ) This shows a persona may exist under two market audiences since the goal was change, the market audience being people seeking friendship and then romance. 

and wherein the relationship intents for that persona are different based on the market audience (See col. 1- and a goal preference, and wherein the goal preference is one of "romance"; "friendship" or "a walk on the wild side") Relationship intents are different here because they are based on the intents of the market audience. For example, people seeking a romantic relationship are not the same as people seeking friendship. 

Rad and Collins are analogous art because they are from the same problem solving area of matching users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rad’s invention by incorporating the method of Collins because the user of Rad would also be able to provide detailed information with respect to goal of the relationship such as friendship or romance. This would also make the invention of Rad more sophisticated because it would be able to cater to more than one market audience such as people just looking for friends or people looking for a relationship. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rad et al. (US20140074824A1) herein Rad in further view of Buyukkokten (US9600297B1) in further view of Collins et al. (US5963951A) herein Collins in further view of Hsi (US20130260681A1) herein Hsi. 

Regarding claim 2, Rad further teaches 


further comprising identifying non-aligned expectations (See para 0062- However, if it was Sally who submitted the search, and matching server 20 was evaluating Harry's profile, a different score is possible. So, if it were Sally who was 10 years older, made $10,000 more per year, and had a Master's degree while Harry had a Bachelor's degree, matching server 20 would give a low score to Harry's profile, making it less likely that his profile would appear in Sally's result list.) (See para 0064- However, in yet another example. Sally's profile may indicate that she lives 50 miles away from Harry. Yet, matching server 20 also notes that both Harry and Sally make $100,000 per year, have Master's degrees, and that Harry and Sally are one year apart in age (Harry is older). Given these similarities, matching server 20 will give a score to Sally's profile that is consistent with a 20 mile difference in location even though they are actually 50 miles apart.)  This shows that the system describes nonaligned expectations such as people whole live far from each other or don’t match another preference.
and sharing non-aligned expectations with the second user…the non-aligned expectations with the second user. (See para 0064- However, in yet another example. Sally's profile may indicate that she lives 50 miles away from Harry. Yet, matching server 20 also notes that both Harry and Sally make $100,000 per year, have Master's degrees, and that Harry and Sally are one year apart in age (Harry is older). Given these similarities, matching server 20 will give a score to Sally's profile that is consistent with a 20 mile difference in location even though they are actually 50 miles apart.) This shows the system still shares nonaligned expectations of the profile of Sally because Sally still shares other things in common with harry. 
Even though Rad teaches nonaligned expectations and sharing them, it doesn’t teach based on if user elects to share them, However Hsi teaches when the first user elects to share (See para 0100- The public profile information can be limited to only that information that the respective user defines as relevant to such other users and that the respective user wants to share to other Amulet users. This shows information that the user elects to share. 

Rad, Collins, and Hsi are analogous art because they are from the same problem solving area of matching users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rad’s and Collin’s invention by incorporating the method of Hsi because the user of Rad and Collins would also be able give users of their platform more control by giving them options on what information to share and what not to share. This would make the users of Rad and Collins feel more secure and provides another layer of security to the systems of Rad and Collins. 

Claim 15, 16, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rad et al. (US20140074824A1) herein Rad in further view of Collins et al. (US5963951A) herein Collins.


Regarding claim 15 Rad teaches 

A system (See Figure 1A shows the system) 

wherein the self-discovery module facilitates...creating one or more personas (See para 0038-Matching server 20 may be configured to receive the information submitted by user 14 and create a profile for user 14 based on that information, storing the profile in memory 26) This shows a user can create a profile on the platform of the matching server and the terminals the users are using in figure 1A. (See para 0039-As an example only, consider a case where user 14 is interested in participating in an on-line dating scenario. User 14 can access the Internet via terminal 10, travel to a web site managed by matching server 20, and begin, the registration process. As part of the registration process, matching server 20 may ask user 14 a series of questions which identifies characteristics about user 14.) This shows the user can create/register a dating profile persona with respect to a dating service. An example of a data persona is seen in figure 1F. The matching server corresponds to the self-discovery module since it carries out the functions of the self-discovery module. 

persona manager and an intent manager The system of Rad (See figure 1a-c) teaches persona manager since the art deals with managing dating profiles which correspond to the personas and intent manager since art deals with user providing goal information. Examiner interprets intent to correspond to goal of the user. (See para 0012- In another embodiment, a method for profile matching comprises receiving a plurality of user profiles, each user profile comprising traits of a respective user.) (See para 0039- As part of the registration process, matching server 20 may ask user 14 a series of questions which identifies characteristics about user 14. Thus, matching server 20 may ask about the height, weight, age, location, and ethnicity of user 14. It may also ask about the birthplace, parents, eating habits, activities, and goals of user 14.) 

 developing at least one interest dimension for applying across one or more of the one or more personas (See para 0090- Matching server 20 may be configured to parse the profiles of the users in set 52, e.g., collecting data and applying algorithms. For example, matching server 20 may use explicit signals from social networking platform 50 such as common friends, common interests, common network, location, gender, sexuality, or age to evaluate potential matches between users 14) This shows interest dimension applied across a user’s dating persona such as sexuality, gender, age, location, and etc. These are developed and used for matching by parsing from the matching server.  

However Rad does not teach establishing a relationship intent within at least one of the personas

Examiner interprets relationship intent to correspond to goal of the relationship. Even though Rad talks about goals of the user in the dating profile as well as expectations (e.g. age preference, education preference) of the user match in para 0039-0041, the art doesn’t teach relationship intent/goal. However Collins teaches 

establishing a relationship intent within at least one of the personas; developing expectations within the relationship intent (See abstract- and the goal preference is one of "romance"; "friendship" or "a walk on the wild side") This shows the system establishes a relationship intent/goal for the user. The goal, for example, of a relationship can be romance or friendship. The system also develops expectations of the matching profile that are tied to the goal, this is done in form of preferences (See col. 2-3 Personal preferences for a user are obtained as search criteria. Both the personal preferences and the subscriber information include at least: a gender preference; a geographic location preference; an age preference; appearance preferences; religious belief preferences; educational level preferences) For example the user wants goal preference of friendship with someone who is between 18-25 years of age. The persona here is also a dating profile persona as seen in the Rad. 

wherein the social discovery module facilitates…identifying where a first user and a second user having a matching persona and  have a matching relationship intent within the matching persona (See abstract- and a goal preference, and the goal preference is one of "romance"; "friendship" or "a walk on the wild side"…The database is repeatedly searched for records matching the personal preferences of the user by at least a percentage match parameter value.) This shows the system identifies users with the same relationship intent/goal within the dating profile persona.  The social discovery module corresponds to the system of Collins in figure 1 since it carries out the functions of the social discovery module. 

identifying where the first user and the second user have aligned expectations within the matching relationship intent (See col. 4-6- As shown in FIG. 4, a user wishing to search a database must first provide search criteria (at P10). These criteria can include any combination of the subscriber information and preferences in the database…Then the database (121 or 123) is searched (at P14) for entries matching the specified search criteria with a percentage match being at least equal to the specified percentage match parameter. The matching and near matching entries must have compatible personal information entries corresponding to the preferred gender and the preferred gender sought in the user's personal preference information. The following table illustrates the compatible gender preference entries.) This shows the system searches aligned expectations such as compatible gender preferences and location preferences for example. 

The primary art of Rad also teaches expectations and aligning those expectations as stated above in para 0039-0041 and para 0101. 

Rad and Collins are analogous art because they are from the same problem solving area of matching users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rad’s invention by incorporating the method of Collins because the user of Rad would also be able to provide detailed information with respect to goal of the relationship such as friendship or romance. This would provide the user of Rad with more quality matches since the relationship goals would be the same. 

Rad further teaches pairing the first user and the second user upon approval for a connection by both the first user and the second user (See para 0101- For example, user Harry may indicate a preference to communicate directly with user Sally by selecting like button 86. At this point. Sally is not aware that Harry expressed a preference for her. If Sally also requests matching server 20 present her with a set of possible matches, Harry may appear in her set. Sally may select like button 86 (or perform an associated swiping gesture) when viewing Harry's profile. Matching server 20 may then notify both Harry and Sally that a match occurred. At this point, both Harry and Sally are made aware that they each expressed approval of each other's profile. Matching server 20 then enables Harry and Sally to directly communicate with each other (e.g., through a private chat interface). This shows that upon approval in the form of they both like each other with a match notification, the system then allows them communicate with each other. 
sharing the aligned expectations with the first user and the second user (See para 0101- For example, user Harry may indicate a preference to communicate directly with user Sally by selecting like button 86. At this point. Sally is not aware that Harry expressed a preference for her. If Sally also requests matching server 20 present her with a set of possible matches, Harry may appear in her set. Sally may select like button 86 (or perform an associated swiping gesture) when viewing Harry's profile. Matching server 20 may then notify both Harry and Sally that a match occurred….In some embodiments, matching server 20 may be configured to allow direct communication between users when there has been a mutual expression of preference.) The fact that both users saw each other’s profile and there was a match, means the system shared the aligned expectations that the users provided to both of them. In another interpretation, the fact that the system determined to show Harry’s profile to Sally and Sally’s profile to harry means the system is sharing the aligned expectations of both users. 

Regarding claim 16, Rad further teaches 

wherein the expectations comprise Must Have expectations (See para 0039- For example, matching server 20 may allow the user to indicate which characteristics in a potential match are a necessity.) Must have expectations correspond to which expectations are a necessity. 

Regarding claim 17, Rad further teaches 

wherein a first user and a second user cannot be paired if their Must Have expectations are not aligned. (See para 0039- Further, matching server 20 may ask user 14 to indicate how important certain factors are when looking for a match. For example, matching server 20 may allow the user to indicate which characteristics in a potential match are a necessity. . In another example, matching server 20 may ask, “How important is it that your match does not smoke?”) For example is the user specifies that person not smoking is really important, then the system will not match someone who smokes. If the second user smokes, they will not be paired with the first user that really wants someone who doesn’t smoke.  Must have expectations correspond to necessity expectations. 


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure

Gaon (US20200351234A1) Discloses Systems and methods are provided herein for matching between a plurality of users. A computer-implemented method for matching between a plurality of users may be provided.

Coldicott et al. (US20130179438A1) Discloses an invention to provide an approach for goal-based user matching among social networking environments.

Leeder et al. (US20130054701A1) Discloses methods, systems, and computer readable media for managing multiple personas within end user applications are disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683